           Case 1:20-cv-03169-RA Document 11 Filed 07/01/20 Page 1 of 1
                                                                    USDC-SDNY
                                                                    DOCUMENT
                                                                    ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                        DOC#:
SOUTHERN DISTRICT OF NEW YORK                                       DATE FILED: 7/1/2020


 F.R. and M.B., individually and on behalf of
 A.R,

                             Plaintiff,
                                                                 No. 20-CV-3169 (RA)
                        v.
                                                                        ORDER
 NEW YORK CITY DEPARTMENT OF
 EDUCTION,

                             Defendant.


RONNIE ABRAMS, United States District Judge:

       This case alleges claims under the Individuals with Disabilities Education Act, Title 20

U.S.C. § 1400 et seq. The parties are hereby ordered to submit a joint letter, no later than two

weeks from the date of this order, indicating whether there is a need for discovery or an initial

conference in this case. If there is no such need, the parties should include in their letter a

proposed briefing schedule for any motions, including motions for summary judgment.

SO ORDERED.

 Dated:    July 1, 2020
           New York, New York


                                                   Ronnie Abrams
                                                   United States District Judge
